 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 Richard Friedman,                                      Case No.: 2:19-cv-01054-JAD-DJA

 4          Plaintiff
     v.                                                      Order Granting Motion for
 5                                                              Extension of Time
     Bank of Jackson Hole, et al.,
 6                                                                   [ECF No. 89]
            Defendant
 7

 8         Plaintiff moves for an additional 14 days to respond to the pending motion to dismiss

 9 because the motion contains “[a] significant number of complex legal issues.” Good cause

10 appearing, IT IS HEREBY ORDERED that the motion to extend time [ECF No. 89] is

11 GRANTED. Plaintiff’s deadline to respond to the motion to dismiss [ECF No. 79] is

12 extended to October 21, 2019.

13         Dated: October 9, 2019

14                                                         _________________________________
                                                                     ____
                                                                        _ ____ __ _ _______
                                                                               __
                                                                               ______       ______
                                                           U.S. District JJudge
                                                                      ct Juudgge Jennifer
                                                                                       err A. Dorsey
                                                                                               Do
15

16

17

18

19

20

21

22

23
